DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims are rejected as follows:
Claims 1–2, 5 and 8–9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., CN 108592226 A (“Wang”)1. 
Regarding Claim 1:
The limitation of “for a spacecraft” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2111.02(II).
Wang discloses the claimed limitation of a contamination limiter (i.e., Wang’s first layer filter module 1). Wang Fig. 1, p. 2. Wang discloses that its contamination limiter 1 comprises:
a body having an interior (the housing defined by the dashed rectangular shape in Wang’s Fig. 1 and the inner space of the rectangle is the “interior”); Id. 
an inlet (Wang’s housing inlet port covered by air valve 3) fluidly coupled to the interior of the body (entered by air valve 3 into the housing); Id. at Fig. 1, p. 1. 
a collector plate (Wang’s powder collection plate 6) comprising a nonporous upstream surface (i.e., see annotated Fig. 1 below) facing the inlet covered by air valve 3 and positioned within the interior of the body; Id. It is noted here that Wang discloses that the collector plate 6 has a plurality of collecting groove to captures microorganism particles by inertia and a wind turbine 7 is use to suction air through a plurality of channels shown in the collector plate 6 (see annotated Fig. 1 below). Id. at Fig. 1, p. 3. It is therefore understood that the collector plate 6 is nonporous and purified air has to flow through the plurality of channels before exiting the first layer filter module 1. 
an ultraviolet (UV) light source (i.e., Wang’s ultraviolet kill bacterium lamp 5) directed at the upstream surface of the collector plate 6, the UV light source 5 is positioned within the interior of the body in a location upstream of the collector plate 6 (see Fig. 1 below); Id. at Fig. 1, p. 2.
an exterior vent fluidly coupled to the interior of the body (i.e., the vent where air flow exits first layer filtering module 1 to enter the second layer filtration module 8 as shown in annotated Fig. 1 below). Id. at Fig. 1, p. 2. 

    PNG
    media_image1.png
    614
    824
    media_image1.png
    Greyscale

Regarding Claim 2:
Wang discloses the contamination limiter of claim 1, wherein the UV light source 5 comprises a UV lamp because the UV light source is called ultraviolet kill bacterium lamp. Wang Fig. 1, p. 2. 
Regarding Claim 5:
Wang discloses that the contamination limiter of claim 1, wherein the collector plate 6 is positioned in line between the inlet and the exterior vent (see annotated Fig. 1 above). Wang Fig. 1. 
Regarding Claim 8:
Wang discloses the contamination limiter of claim 1, wherein the inlet covered by air valve 3 directs a volatile condensable material (airborne microorganism particle is a type of volatile condensable material, because volatile condensable material by definition means any compound of carbon and microorganism particle are a compound of carbon) to the collector plate 6. Wang Fig. 1, p. 1. 
Regarding Claim 9:
Wang discloses the contamination limiter of claim 8, wherein the UV light source 5 causes photofixing of the volatile condensable material to the surface of the collector plate 6 (Wang’s UV light source 5 is a ultraviolet germicidal, which would kill the airborne microorganism and fix them on the collector plate 6). Wang Fig. 1, p. 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims are rejected as follows:
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being obvious over Wang in view of Garfield et al., US 2008/0286163 (“Garfield”). 
Claims 4 and 21 are rejected under 35 U.S.C. 103 as being obvious over Wang in view of Anderson US 2013/0017135 A1 (“Anderson”). 
Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Wang in view of Ahn et al., KR 10–2015–049247 A (“Ahn”).2
Claims 10–11 are rejected under 35 U.S.C. 103 as being obvious over Wang in view of Paterson, US 2006/0162564 (“Paterson”).
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being obvious over Kennedy, US 3,557,534 (“Kennedy”) in view of Wang and Ahn. 
Claim 13 and 16 are rejected under 35 U.S.C. 103 as being obvious over Kennedy in view of Wang, Ahn and Garfield. 
Claim 14 is rejected under 35 U.S.C. 103 as being obvious over Kennedy in view of Wang, Ahn and Anderson. 
Claims 22 are rejected under 35 U.S.C. 103 as being obvious over Kennedy in view of Wang, Ahn and Readman, US 4,815,525 A (“Readman”).
Claims 23–24 are rejected under 35 U.S.C. 103 as being obvious over Kennedy in view of Wang, Ahn and Murphy et al., US 2009/0010801 A1 (“Murphy”). 
Regarding Claim 3:
Wang does not disclose the contamination limiter of claim 2, wherein the UV lamp 5 operates in a power range from about 30 Watts to about 100 Watts.
Both Garfield and Wang are directed to air purifiers utilizing UV light to remove organic contaminants in an air fluid stream. Garfield Fig. 1, [0063]. Additionally, Garfield discloses its UV lamp 130 is a 36 Watt. Id. at Fig. 1, [0016]. Garfield also discloses that the UV lamp 130 exhibits particularly good photocatalytic oxidative activity. Id. at Fig. 1, [0016]. It would have been obvious for Wang’s UV lamp 5 to have a power of 36 Watts because Garfield discloses that such power exhibits particularly good photocatalytic oxidative activity. 
Regarding Claim 4:
Wang does not disclose the contamination limiter of claim 1, wherein the UV light source 5 comprises a UV transparent window and a light tunnel coupled to the UV transparent window.
Both Wang and Anderson are directed to air purifier utilizing UV light source to remove contaminants in a gas flow. Wang Fig. 2, [0022]. Additionally, Anderson discloses a UV light source 240 that enters the chamber 210 via a transparent window 242 in one wall of the vessel 212. Anderson Fig. 2, [0022]. Anderson further discloses the setting is to direct light from the source 240 (i.e., such as the sun) into the chamber 210. Id. at [0022].  It would have been obvious to include the transparent window 242 (i.e., a “UV transparent window”) and the chamber 210 (i.e., a “tunnel”) of Anderson in Wang so that Wang’s UV light source 5 could be the sun. 
Regarding Claim 6:
Wang does not disclose that the contamination limiter of claim 1, wherein the collector plate 6 comprises a metal material.
Both Garfield and Wang are directed to air purifiers utilizing UV light to remove organic contaminants in an air fluid stream. Garfield Fig. 1, [0063]. Additionally, Garfield discloses a similar photocatalytic substrate 140 that is located downstream of a UV light source 130 and is used to remove organic contaminants. Id. at Fig. 4A. Furthermore, Garfield discloses that the photocatalytic substrate 140 maybe formed of any suitable geometric structure known in the art. Id. at Fig. 4A, [0065]. Garfield also discloses that the substrate 140 is preferably made of aluminum. Id. It would have been obvious for Wang’s collector plate 6 to be made of aluminum because aluminum is recognized in the art as being suitable to form collector plate that receives UV lights to kill germs. 
Regarding Claim 7:
Wang does not disclose the contamination limiter of claim 1, wherein the collector plate comprises a heat exchanger. 
Both Wang and Ahn are directed to particle collecting device for gas. Ahn Fig. 1, p. 1. Ahn also discloses a similar collecting plate (Ahn’s impaction plate 40) for collecting fine particles in a gas stream via a jet nozzle (inlet pipe 10). Id. at Fig. 1, p. 2. Additionally, Ahn discloses a cooling means 50 used to maintain the collection plate 40 at a temperature lower than a temperature provided by the saturator. Id. at Fig. 1, p. 2. Ahn further discloses that by controlling (cooling) the particle collection plate, the number of particles, the size of components and the like could be monitored in real time. Id. at p. 2. It would have been obvious to include a cooling means to Wang’s collecting plate 6 for the benefits disclosed by Ahn. 
Regarding Claim 10:
Wang does not disclose the contamination limiter of claim 1, further comprising a first collimator at the inlet and a second collimator at the exterior vent.
Both Patterson and Wang are directed to air cleaners that removes airborne living organisms. Patterson Fig. 3, [0026]. Additionally, Patterson discloses an air cleaner unit 300 with an inlet end 320 (i.e., a “first collimator at the inlet”) and an outlet end 330 (i.e., a “second collimator at the exterior vent”). Paterson Fig. 3, [0020]. The air flow path of Paterson is defined by the inlet end 320 and outlet end 330. Id. at Fig. 3. Air flow travels from the inlet end 320 to outlet end 330 and encounters the electrostatic precipitators and multi-layers of filters. Id. at Fig. 3, [0010]. It would have been obvious to include the inlet end 320 and outlet end 330 of Paterson at the inlet and outlet of Wang because this design is recognized in the gas filtration art as being suitable for air cleaners.
Regarding Claim 11:
Wang does not disclose the contamination limiter of claim 10, wherein the first collimator and the second collimator define a flow path for a volatile condensable material from the interior of the body across the upstream surface of the collector plate.
As discussed in claim 10, it would have been obvious to include the inlet end 320 and outlet end 330 of Paterson at the inlet and outlet of Wang because this design is recognized in the gas filtration art as being suitable for air cleaners. With this modification, the volatile condensable material of Wang would flow through the flow path defined by the inlet end 320 and outlet end of 330 of Paterson. The volatile condensable material would flow across the upstream surface of the collector plate 6 of Wang at the interior of Wang’s air cleaner system housing. 
Regarding Claim 12:
Kennedy discloses the claimed limitation of a spacecraft (Kennedy’s orbital space vehicle 10). Kennedy Fig. 1, col. 2, ll. 38–40. Kennedy’s orbital space vehicle 10 comprises an interior compartment (i.e., housings or black boxes 20). Id. at Fig. 1, col. 2, ll. 51–55. Numerous electronic components are disposed within the housing. Id. at Fig. 2, col. 2, ll. 60–63. The electronic components outgassing contaminants in Kennedy’s orbiting space vehicle 10. Id. at col. 2, ll. 18–20. The outgassing contaminants including circulating gases that produces a solid deposit on exposed surfaces including condensation and freezing of water vapor and polymerization of hydrocarbon molecular species, i.e., volatile condensable materials. Id. at col. 1, ll. 50–60. 
Kennedy further discloses the claimed contamination limiter (Kennedy’s a filter 21) comprises a body (tubular metal housing 33) with an interior space. Kennedy Fig. 3, col. 68–69. Kennedy also discloses an inlet 36 is in fluidly coupled to the interior of the body 33 and coupled to the housing 20. Id. at Fig. 3, col. 2–3, ll. 67–1. Kennedy also discloses a collector plate 43 positioned within the interior of the tubular metal housing 33.  Id. at Fig. 3, col. 3, ll. 8–12. Additionally, Kennedy discloses an exterior vent (an outlet port 38) fluidly coupled to the interior of the tubular metal housing 33. Id. at Fig. 3, col. 3, ll. 2–3. 
+
    PNG
    media_image2.png
    714
    1030
    media_image2.png
    Greyscale

Kennedy does not disclose that the collector plate 43 having a nonporous upstream surface facing the inlet. Kennedy does not disclose that the collector plate 43 comprises a heat exchanger. Kennedy also does not disclose a UV light source directed at a surface of the collector plate 43 to photofix the VCM to the surface of the collector plate.
Both Wang and Kennedy are directed to air cleaners that kills organic contaminants. Kennedy col. 3, ll. 14–20.  Wang discloses the claimed limitation of a contamination limiter (i.e., Wang’s first layer filter module 1). Wang Fig. 1, p. 2. Wang discloses that its contamination limiter 1 comprises a body having an interior (the housing defined by the dashed rectangular shape in Wang’s Fig. 1 and the inner space of the rectangle is the “interior”); Id. Wang also discloses an inlet (Wang’s housing inlet port covered by air valve 3) fluidly coupled to the interior of the body (entered by air valve 3 into the housing); Id. at Fig. 1, p. 1. Additionally, Wang discloses a collector plate (Wang’s powder collection plate 6) comprising a nonporous upstream surface (i.e., see annotated Fig. 1 below) facing the inlet covered by air valve 3 and positioned within the interior of the body. Id. It is noted here that Wang discloses that the collector plate 6 has a plurality of collecting groove to captures microorganism particles by inertia and a wind turbine 7 is use to suction air through a plurality of channels shown in the collector plate 6 (see annotated Fig. 1 below). Id. at Fig. 1, p. 3. It is therefore understood that the collector plate 6 is nonporous and purified air has to flow through the plurality of channels before exiting the first layer filter module 1. 
Additionally, Wang discloses an ultraviolet (UV) light source (i.e., Wang’s ultraviolet kill bacterium lamp 5) directed at the upstream surface of the collector plate 6, the UV light source 5 is positioned within the interior of the body in a location upstream of the collector plate 6 (see Fig. 1 below); Id. at Fig. 1, p. 2.Wang further discloses an exterior vent fluidly coupled to the interior of the body (i.e., the vent where air flow exits first layer filtering module 1 to enter the second layer filtration module 8 as shown in annotated Fig. 1 below). Id. at Fig. 1, p. 2. 
 It would have been obvious to replace Kennedy’s contamination limiter 10 with Wang’s contamination limiter 1 because they have very similar structure and intended use as disclosed above. Additionally, simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). 

    PNG
    media_image1.png
    614
    824
    media_image1.png
    Greyscale

However, Kennedy as modified does not disclose the required claimed limitation of that the collector plate 6 of Wang comprises a heat exchanger. 
Both Wang and Ahn are directed to particle collecting device for gas. Ahn Fig. 1, p. 1. Ahn also discloses a similar collecting plate (Ahn’s impaction plate 40) for collecting fine particles in a gas stream via a jet nozzle (inlet pipe 10). Id. at Fig. 1, p. 2. Additionally, Ahn discloses a cooling means 50 used to maintain the collection plate 40 at a temperature lower than a temperature provided by the saturator. Id. at Fig. 1, p. 2. Ahn further discloses that by controlling (cooling) the particle collection plate, the number of particles, the size of components and the like could be monitored in real time. Id. at p. 2. It would have been obvious to include a cooling means to Wang’s collecting plate 6 for the benefits disclosed by Ahn. 

    PNG
    media_image3.png
    691
    569
    media_image3.png
    Greyscale

Regarding Claim 13:
Modified Kennedy does not disclose that the spacecraft of claim 12, wherein the collector plate 6 of Wang comprises aluminum.
Both Garfield and Wang are directed to air purifiers utilizing UV light to remove organic contaminants in an air fluid stream. Garfield Fig. 1, [0063]. Additionally, Garfield discloses a similar photocatalytic substrate 140 that is located downstream of a UV light source 130 and is used to remove organic contaminants. Id. at Fig. 4A. Furthermore, Garfield discloses that the photocatalytic substrate 140 maybe formed of any suitable geometric structure known in the art. Id. at Fig. 4A, [0065]. Garfield also discloses that the substrate 140 is preferably made of aluminum. Id. It would have been obvious for Wang’s collector plate 6 to be made of aluminum because aluminum is recognized in the art as being suitable to form collector plate that receives UV lights to kill germs. 
Regarding Claim 14:
Modified Kennedy does not disclose the spacecraft of claim 12, wherein the contamination limiter comprises a UV-transparent window for directing UV light external of the spacecraft into the interior of the body 1of Wang.
Both Wang and Anderson are directed to air purifier utilizing UV light source to remove contaminants in a gas flow. Wang Fig. 2, [0022]. Additionally, Anderson discloses a UV light source 240 that enters the chamber 210 via a transparent window 242 in one wall of the vessel 212. Anderson Fig. 2, [0022]. Anderson further discloses the setting is to direct light from the source 240 (i.e., such as the sun) into the chamber 210. Id. at [0022].  It would have been obvious to include the transparent window 242 (i.e., a “UV transparent window”) and the chamber 210 (i.e., a “tunnel”) of Anderson in Wang so that Wang’s UV light source 5 could be the sun. 
Regarding Claim 15:
Modified Kennedy discloses that the spacecraft of claim 12, wherein the collector plate 6 of Wang is positioned in line between the inlet and the exterior vent (see annotated Fig. 1 above). Wang Fig. 1. 
Regarding Claim 16:
Modified Kennedy discloses that the spacecraft of claim 12, wherein the UV light source is a UV lamp as Wang discloses its UV light source 5 comprises a UV lamp because the UV light source is called ultraviolet kill bacterium lamp. Wang Fig. 1, p. 2. 
Modified Kennedy does not disclose that the UV lamp 5 of Wang generates light having one or more wavelengths within a range of 10 nanometers to 400 nanometers.
Both Garfield and Wang are directed to air purifiers utilizing UV light to remove organic contaminants in an air fluid stream. Garfield Fig. 1, [0063]. Additionally, Garfield discloses its UV lamp 130 is a 36 Watt. Id. at Fig. 1, [0016]. Garfield also discloses that the UV lamp 130 exhibits particularly good photocatalytic oxidative activity. Id. at Fig. 1, [0016]. It would have been obvious for Wang’s UV lamp 5 to have a power of 36 Watts because Garfield discloses that such power exhibits particularly good photocatalytic oxidative activity. 

In the analogous art of UV light equipped gas purification devices, Anderson discloses a UV light source 240 that enters the chamber 210 via a transparent window 242 in one wall of the vessel 212. Anderson Fig. 2, [0022]. Anderson further discloses the setting is to direct light from the source 240 (i.e., such as the sun) into the chamber 210. Id. at [0022].  It would have been obvious to include the transparent window 242 (i.e., a “UV transparent window”) of Anderson in modified Kennedy so that Garfield’s UV light source 26 (i.e., the sun) could be directed from external of the spacecraft into the interior of the body. 
Regarding Claim 21:
It is noted here that the term “optically transparent material” refers to a material that is 95 percent or greater optically transparent to light in the UV spectrum at a given wavelength or range of wavelengths. This interpretation is consistent with the instant disclosure dated Oct. 19, 2018 (“Spec”) p. 10. 
 Wang does not disclose the contamination limiter of claim 1, wherein the body comprises an optically transparent material.
Both Wang and Anderson are directed to air purifier utilizing UV light source to remove contaminants in a gas flow. Wang Fig. 2, [0022]. Additionally, Anderson discloses a UV light source 240 that enters the chamber 210 via a transparent window 242 in one wall of the vessel 212. Anderson Fig. 2, [0022]. Anderson further discloses the setting is to direct light from the source 240 (i.e., such as the sun) into the chamber 210. Id. at [0022].  It would have been obvious to include the transparent window 242 (i.e., a “UV transparent window”) and the chamber 210 (i.e., a “tunnel”) of Anderson in Wang so that Wang’s UV light source 5 could be the sun. 
Regarding Claim 22:
Modified Kennedy does not disclose that the spacecraft of claim 12, further comprising a radiator panel coupled to the heat exchanger of the collector plate.
Both Kennedy and Readman are directed to a spacecraft. Readman col. 1, ll. 8–11. Readman discloses that the use of space radiator or panel systems to provide heat rejection in spacecrafts is well known. Id. at col. 1, ll. 14–16. Readman further discloses that the use of condenser means coupled to radiator panels to provide an efficient heat-transfer interface. Id. at col. 2, ll. 17–35. It would have been obvious for Kennedy’s spacecraft to comprises a radiator plate coupled with a condenser means as disclosed by Readman because Readman discloses such configuration is known in the spacecraft art. Additionally, as discussed in claim 12, Kennedy’s spacecraft would have Wang’s collector plate coupled with Ahn’s cooling means 50, a person of ordinary skill in the art would have been capable of figuring out coupling Ahn’s cooling means 50 to Readman’s radiator in Kennedy’s spacecraft to provide the heat-transfer interface because such modification is beneficial in reducing the weight of the spacecraft and saving manufacturing cost.
Regarding Claim 23:
Modified Kennedy does not disclose that the spacecraft of claim 12, wherein the collector plate 6 of Wang is electrically grounded to the spacecraft.
Both Wang and Murphy are directed to an air cleaner that utilizing UV light source to remove volatile organic compounds—Murphy teaches a UV light source 26 that is directed to substrate 58 to remove unwanted or airborne microorganisms. Murphy Fig. 6, [0050]. Additionally, Murphy discloses that a collecting plate 72 that is in thermal communication with a heat exchanger 74. Id. at. Fig. 5B, [0052]. Murphy also discloses an alternative embodiment where its collector plate 48 is electrically grounded. It would have been obvious for Wang’s collector plate 6 to be electrically grounded as disclosed by Murphy because such design as recognized in the collector plate (coupled with heat exchangerr) art as being suitable. 
Regarding Claim 24:
Modified Kennedy does not disclose the spacecraft of claim 12, wherein the heat exchanger of Ahn comprises cooling channels embedded in the collector plate of Wang. Ahn discloses that its cooling means 50’ could be various known cooling means such as a cooling fin or a thermoelectric element cooler. Ahn Fig. 1, p. 4. 
Both Wang and Murphy are directed to an air cleaner that utilizing UV light source to remove volatile organic compounds—Murphy teaches a UV light source 26 that is directed to substrate 58 to remove unwanted or airborne microorganisms. Murphy Fig. 6, [0050]. Additionally, Murphy discloses a collection plate 79 has a heat exchanger 78 with channels embedded in the plate 78. Id. at Fig. 5A, [0052]. Murphy discloses that such ‘embedded’ design allows conveys heat through the matrix. Id. It would have been obvious for Ahn’s cooling means to have cooling channels embedded in Wang’s collecting plate 6 as disclosed by Murphy in modified Kennedy for the purpose of conveying heating through the matrix. It is noted here that while Murphy’s heat exchanger 78 is disclosed as a heating means, however, a person of ordinary skill in the art would understand that the same heat transferring principle would equally apply to cooling means. 

Response to Arguments 
Claim Rejections - 35 USC § 102 and § 103
The applicant amended the claims according to an interview conducted on Jan. 6, 2022. The applicant then submits a request for allowance based on the argument that the amendments would overcome the current grounds of rejection. Applicant Rem. dated Jan. 14, 2022 (“Applicant Rem.”) ps. 6–7. 
The examiner responds that while applicant’s amendment would overcome the current grounds of rejection, a new set of rejection is introduced based on Wang.  Details are provided above. 
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A copy of the Wang Reference and its machine translation is provided with the office action. The examiner relies on the original document for the figures and the machine translation for the text.
        2 A copy of the Ahn reference and its machine translation is provided with the office action. The examiner relies on the original document for the figures and the machine translation for the text.